      Case 19-32856-jal      Doc 13     Filed 09/18/19      Entered 09/18/19 16:23:14          Page 1 of 3


20t906673
reg
                                    UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF KENTUCKY
                                              AT LOUISVILLE

TN RE:                                                  I    Case No. 19-32856


BRADLEY J RIEMAN                                             Chapter 13
PAMELA J RIEMAN,
                          Debtors                            Judge Joan    A. Lloyd

                                                             AGREED ORDER RESOLVING OBJECTION TO
                                                             DEBTOR'S PLAN BY THE BANK OF NEW YORK
                                                             MELLON FKA THE BANK OF NBW YORK AS
                                                             TRUSTEE FOR TIIE CERTIFICATEHOLDERS
                                                             oF cwALT, rNC., ALTERNATT\IE LOAI{ TRUST
                                                             2OO 5 - 42C8, MORTGAGE PASS-THROUGH
                                                             CERTIFICATES, SERTES 2005-42C8 FrLBD ON
                                                             SEPTEMBER 1.2, 2019 (PROPERTY ADDRESS:
                                                             5OT1 ABBYDALE COURT
                                                             LOUISVTLLE, KY 40229) DOCKBT Xq.11_



         This matter having come before the Court upon the Objection to Debtors' Plan filed herein on

September 12,2olg as PACER Docket No. 11 (hereinafter "Objection") by the secured creditor, The Bank                   of

New York Mellon fka The Bank of New York as Trustee for the Certificateholders of CWALT, hc.,

Alternative Loan Trust 2005-42C8, Mortgage Pass-Through Certificates, Series 2005-42C8 ("Creditor"); and it

appearing to the Court that the parties have agreed to a course          of action which will otherwise resolve the

Objection; and the Court, being otherwise fully advised in the premises, hereby makes the following findings           of

facts and issues the following Order with respect thereto:

          1.    The parties hereby agree that Creditor's claim, which includes an estimated pre-petition

 affearage claim   in the amount of $ 1,080.75 ("amearage") is based upon     a properly perfected security interest   in

the real property located at 5011 Abbydale Coufi, Louisville,    KY     40229 ("Real Property") and shall be allowed


in its entirety as a fully secured clairn which shall be cured within   a reasonable   time.

          2.       Debtor(s) hereby agree(s) to take whatever steps necessary to modify the proposed plan currently
   Case 19-32856-jal           Doc 13     Filed 09/18/19       Entered 09/18/19 16:23:14       Page 2 of 3


before the Court, the proposed modification to be filed with thirty (30) days of the entry of this Order, in order to

pay to the Chapter 13 Trustee, out of future income, an amount sufficient to cure the arrearage within a

reasonable time pursuant to 11 U.S.C. $ 1322(b)(2). Failure by the Debtor to modif,i the proposed plan currently

before the Court in the aforementioned fashion shall constitute a Default. Creditor reserves its right to file an

Objection to the proposed modified plan         if it appears the modification   is not adequate to protect Creditor's

interest.

            3.      The Debtor(s) further agree(s) to resume their regular monthly mortgage payments outside the

plan directly to Creditor, subject to any post-petition payment changes, and to make all further payaents in a

timely fashion. Failure to do so shall constitute   a   Default.

            4.      In the event of a Default, said Default shall constitute "cause", including lack of      adequate


protection       of its interest in the Real Property, and Creditor may request by motion an order        terminating,


annulling, or conditioning the automatic stay invoked herein by 11 U.S.C. $ 362.

            5.      Plan confirmation is subject to the terms and conditions stated herein.

            SO ORDERED




'Yu?UfrIHBEoI*                                                     APPROVED BY:
   Mia L. Conner
   KY Bar Registration #: 90625
   513-241-3100 x-M45
                                                                   /s/ Ross Benjamin Neuhauser
Mia L. Conner, Case Attorney (90625)                               Ross Benjamin Neuhauser, Counsel for Debtor(s)
LERNER, SAMPSON & ROTHFUSS                                         539 W. Market St. Ste. 400
P.O. Box 5480                                                      Louisville, KY 40202
Cincinnati, OH 45201 -5480                                         whitford 1 3 notice@gmail. com
(513)241-3100 / (513) 247-4094Fax                                  Attorney for Debtor(s)
wkybk@lsrlaw.com
Attomeys for Creditor
  Case 19-32856-jal           Doc 13   Filed 09/18/19   Entered 09/18/19 16:23:14   Page 3 of 3

COPIES TO:

Mia L. Conner - Attorney for Movant
LERNER, SAMPSON & ROTHFUSS
P.O. Box 5480
Cincinnati, OH 45202-4007
wkybk@lsrlaw.com
VIA ELECTRONIC SERVICE

William W. Lawrence - Trustee
310 RepublicPlaza
200 S. Seventh Street
Louisville, KY 40202
ECF@louchapterl3.com
VIA ELECTRONIC SERVICE

Office of the U.S. Trustee
Charles R. Merrill
Asst. U.S. Trustee
601 West Broadway #5I2
Louisville, KY 40202
ustpregion0   8.1o.   ecf@usdoj. gov
VIA ELECTRONIC SERVICE

Ross Benjamin Neuhauser - Attomey for Debtors
539 W. Market St. Ste. 400
Louisville, KY 40202
whitford 1 3 notice@gmail. com
VIA ELECTRONIC SERVICE

Bradley J Rieman
5011 Abbydale Ct.
Louisville, KY 40229
VIA ORDINARY US MAIL

Pamela J Rieman
5011 Abbydale Ct.
Louisville, KY 40229
VIA ORDINARY US MAIL
